UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6868


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

XAVIER MARCELLUS PAUL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00192-JCC-4)


Submitted:   January 13, 2011             Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xavier Marcellus Paul, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Xavier    Marcellus   Paul   appeals   the    district       court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                       We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                      United

States    v.    Paul,    No.    1:98-cr-00192-JCC-4       (E.D.    Va.    June   10,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in    the     materials

before   the     court    and   argument    would   not    aid    the    decisional

process.



                                                                           AFFIRMED




                                        2